COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00436-CV


IN THE INTEREST OF A.R., A
CHILD




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-104047-16

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      A.R.’s father appeals from the trial court’s judgment terminating his

parental rights.2 See Tex. Fam. Code Ann. § 161.001(b)(1)(D–E), (O), (b)(2)

(West Supp. 2017). We affirm.




      1
       See Tex. R. App. P. 47.4.
      2
        Mother filed an affidavit relinquishing her rights and did not appeal from
the trial court’s judgment.
         Father’s appointed appellate counsel has filed a combined motion to

withdraw and brief in support of that motion in which he asserts that Father’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct.
1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.––Fort

Worth 2003, no pet.) (holding that Anders procedures apply in termination of

parental rights cases). The brief meets the requirements of Anders by presenting

a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. Father filed two responses to the

Anders brief, and the Texas Department of Family and Protective Services filed a

brief.

         Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to

determine if any arguable grounds for appeal exist. See Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–

23 (Tex. App.––Fort Worth 1995, no pet.); see In re P.M., 520 S.W.3d 24, 27 &

nn.9–10 (Tex. 2016) (order), cert. denied, 2018 WL 1786045 (2018). When

analyzing whether any grounds for appeal exist, we consider the record, the

Anders brief, and any pro se response. In re Schulman, 252 S.W.3d 403, 408–09

(Tex. Crim. App. 2008) (orig. proceeding).

         We have carefully reviewed counsel’s brief, the arguments in Father’s pro

se responses, the Department’s brief, and the entire appellate record. Finding no

                                          2
reversible error, we agree with counsel that this appeal is without merit. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279
S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied). Therefore, we affirm the

trial court’s order terminating Father’s parental rights to A.R.

      Because counsel does not show good cause for withdrawal independent

from his conclusion that the appeal is frivolous, we deny the motion. See P.M.,

520 S.W.3d at 28;3 In re C.J., 501 S.W.3d 254, 255 (Tex. App.––Fort Worth

2016, pets. denied).

                                                     PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: May 24, 2018




      3
       The supreme court has held that in cases such as this, “appointed
counsel’s obligations [in the supreme court] can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–
28.

                                          3